                                                                U.S. Department of Justice
          [Type text]
                                                                United States Attorney
                                                                Southern District of New York

                                                                The Silvio J. Mollo Building
                                                                One Saint Andrew’s Plaza
                                                                New York, New York 10007


                                                                March 12, 2020
                                    March 16, 2020



          BY ECF
          The Honorable Lorna G. Schofield
          United States District Judge
          Thurgood Marshall United States Courthouse
          40 Foley Square
          New York, NY 10007

              Re:       United States v. Joseph Bagaglia, 19 Cr. 342 (LGS)

          Dear Judge Schofield:

              The Government respectfully submits this letter, with consent from defense counsel, requesting
          an adjournment of the status conference currently scheduled in this case for Tuesday, March 17,
          2020 at 11 a.m. The Government and the defendant are currently engaged in discussions regarding
          a pretrial disposition in this case, and those discussions will not be resolved by the next scheduled
          status conference state. Accordingly, the Government requests that the status conference be
          adjourned three weeks to allow the parties to continue their discussions. Furthermore, the
          Government, for the same reasons, moves, with consent from defense counsel, to exclude time
          under the Speedy Trial Act until the next scheduled status conference.
Application Granted. The status conference
currently scheduled for March 17, 2020 is
adjourned to April 30, 2020 at 11:00 a.m. For
the reasons stated above, the Court finds that the      Respectfully submitted,
ends of justice served by excluding the time
between today and April 30, 2020 outweigh the           GEOFFREY S. BERMAN
best interests of the public and the Defendant in a     United States Attorney
speedy trial as provided in 18 U.S.C. 3161(h)(7)
(A). It is hereby ORDERED that the time
between today and April 30, 2020 is excluded.
The Clerk of the Court is directed to terminate
the letter motion at docket number 27.

Dated: March 16, 2020
New York, New York
